 LOCAL 262, IBEWLocal 262, International Brotherhood of ElectricalWorkers, AFL-CIO (Arthur Paul, Jr., Electri-cal Contractor, Inc.) and James R. Miller andPlainfield Division of the Northern New JerseyChapter, Inc., National Electrical ContractorsAssociation, Inc., Party in Interest. Case 22-CB-4500September 28, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn February 11, 1982, Administrative LawJudge Edwin H. Bennett issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local 262, International Brotherhood of ElectricalWorkers, AFL-CIO, Clinton, New Jersey, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.2We have modified the injunctive portion of the recommended Orderand of the notice to employees to prohibit only the restraining or coerc-ing of employees in the exercise of their rights under Sec. 7 of the Act.which is the standard language utilized in enjoining future violations ofSec. 8(h)(l)(A) of the Act2 In the event that Ihis Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b)Order of the National abhor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals LEnforcing ainOrder of the National I habor Relations HBoard264 NLRB No. 38APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participatedand were afforded the opportunity to present evi-dence in support of their respective positions, it hasbeen found that we have violated the NationalLabor Relations Act, as amended, in certain re-spects, and we have been ordered to post thisnotice and to carry out its terms.WE WILL NOT fail in our duty to fairly rep-resent employees by arbitrarily, and withoutlawful and legitimate reason, causing or at-tempting to cause employers to discharge,layoff, transfer, or otherwise discriminateagainst employees.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL make James R. Miller whole forany loss of earnings he may have suffered as aresult of our having caused Arthur Paul, Jr.,Electrical Contractor, Inc., to remove himfrom the job of standby electrician at theExxon site in Clinton, New Jersey, on Febru-ary 9, 1981, with interest.LOCAL 262, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS,AFL-CIODECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge: Thismatter was heard on November 19, 1981.' The com-plaint issued on March 31, alleging, in substance, thatLocal 262, International Brotherhood of ElectricalWorkers, hereinafter called the Union or Respondent,violated Section 8(b)(1)(A) of the Act by effecting alayoff or job transfer of James R. Miller on February 9.The underlying charge was filed by Miller on February13. Respondent denies that it has violated the Act as al-leged and contends that whatever role it played in Mill-er's removal from the job was not in contravention ofthe statute.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of oral arguments and briefs filed by the parties, Imake the following:' Unless otherwise indicated all dates hereinafter are in 1981251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FAC II. J URISDICT 1IONJurisdiction in this proceeding is predicated on thebusiness operations of Arthur Paul, Jr., Electrical Con-tractor, Inc., herein called Paul or the Employer, a NewJersey corporation. The Employer is engaged as an elec-trical contractor in the building and construction indus-try providing such services to various enterprises in theState of New Jersey. On an annual basis, the Employerfurnishes services valued in excess of $50,000 to enter-prises located in the State of New Jersey, including, interalia, the Exxon Corporation, whose business operationssatisfy one of the Board's direct standards for assertingjurisdiction. Respondent admits, the complaint (asamended on this issue) alleges, and I find that the Em-ployer is engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Further, the com-plaint alleges, Respondent admits, and I find that it is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICESMiller has been a member of Respondent since 1959and is classified as a journeyman wireman. For about thepast 2-1/2 years he has worked for Paul at various job-sites including the construction of a research and devel-opment center for the Exxon Corporation at Clinton,New Jersey, where Paul was a subcontractor to a firmidentified as Mercantine which in turn had its contractfrom Gilbane Construction, the construction managers.Another electrical contractor on the job at or about thesame time working pursuant to a subcontract with Mer-cantine was Joyce Electrical. Both Paul and Joyce hadidentical collective-bargaining contracts with the Union.2In early February, Mercantine, it appears, was in theprocess of considering bids for certain standby electricalwork from both Paul and Joyce that Gilbane had award-ed to Mercantine. On Friday, February 6, Paul was noti-fied by a Larry Rebel of Mercantine that Paul had beenthe successful bidder, and consequently it was to have astandby electrician assigned to the site on Monday, Feb-ruary 9, in addition to its other electricians alreadyworking there. The work of the standby electrician, alsoreferred to as a temporary electrician, essentially was tohandle all electrical needs for various contractors work-ing on the job, and to be prepared to handle any electri-cal emergency that might arise. Arthur Paul, owner ofthe Employer, credibly testified that because of this shortnotice he was required to make a hasty decision as towho would be assigned the job. At or about this time.Miller was working intermittently for the Employer attwo Exxon jobsites, the one at Clinton and another onein Franklin Township. In addition, Miller did not live farfrom the Clinton site. For these reasons, Miller, whomPaul considered fully qualified to perform the job, wasassigned by Paul, and he reported for work, as the stand-2 These contracts were identical to an agreementl between the Urnilonand the Plainfield Disision of the Northern New Jersey Chapter, Inc.Natilonal Electrical Contractors Associationll Inc, named in the caption asa Parts in Interest I'aul was riot a member of this Ass( ciai.aloby electrician on February 9, at the Exxon site in Clin-ton.During the previous week the Union's business agent,Robert Cartwright, had been at the Exxon jobsite andhad met with Pezzullo, construction manager for Gil-bane, who inquired of Cartwright as to which electricianwould be the standby electrician on the job. Cartwrightreplied that this depended upon which contractor, i.e.,Paul or Joyce, was awarded the work. Pezzullo toldCartwright that there was an electrician by the name ofJack Lacamera who had worked many months for Joyceat the Exxon site installing the electrical lines and there-fore was the most qualified person to be the standbyelectrician. Pezzullo impressed upon Cartwright that La-camera was preferred by him because of his familiaritywith the electrical work at the site.On February 9, Cartwright visited the jobsite wherehe met with Paul and conveyed to him Pezzullo's re-quest that Lacamera be employed as the standby electri-cian. According to both Paul and Cartwright the conver-sation was polite and businesslike, devoid of any threatsor coercive remarks. Cartwright informed Paul that itwas Pezzullo's desire that Lacamera serve as the standbyelectrician. However, there is no doubt, and Cartwrightcandidly conceded. that he clearly requested that Laca-mera be hired in place of Miller in order to satisfy thedesires of Pezzullo. Further, Cartwright did not seek todetermine Paul's desires in the matter; i.e., whether ornot Paul wanted to retain Miller or hire Lacamera.Arthur Paul testified that he acquiesced to Cartwright'ssuggestion and immediately removed Miller from thestandby position and hired in his place Lacamera, anelectrician whom Paul did not even know.3Lacamerabegan work for Paul as the standby electrician February10, and the job lasted until April. It appears from therecord that this job carried with it higher rates of paythan the job to which Miller was then assigned.Arthur Paul further testified without contradiction thatat no time did Mercantine or Gilbane request that Laca-mera be hired, or that Miller be removed, and that hissole reason for removing Miller from the job was that onFebruary 9 Cartwright requested it be done. Arthur Paulcredibly denied that Cartwright had mentioned prior toFebruary 9 that Pezzullo had a preference for Lacamera.For that matter, the record leaves no doubt that, but forCartwright's request to Paul on February 9, Millerwould have remained as the standby electrician for theduration of that job.Cartwright testified that he did not act out of malicetowards Miller, and indeed there is no suggestion in therecord that he did, but that in asking Paul to hire Laca-mera he merely was seeking to have an individual who,in his opinion, possessed greater qualifications for thatjob than anyone else. Further, Cartwright believed thatarticle VI of the Union's bylaws privileged his action.That article authorizes the business manager to "removeany member from any shop or job ...when he decidesthe best interest of the Local Union requires such remov-l Miller stayed at the Clinton site for about 2-1 2 days performingother electrical work and then was sent by Paul to all cntirels differenttobsite252 LOCAL 262. IBEWal." Therefore, he had no hesitancy in accepting Pezzul-lo's request that Lacamera be hired as the standby elec-trician and in conveying that request to Paul Cartwrightfurther testified that in recommending Lacamera's hire toPaul his only concern was to satisfy Pezzullo's request,and the fact that Lacamera at that time was unemployedwas not, in any sense, a factor motivating his actions.4Indeed, Cartwright testified he "made a commitment to[Pezzullo to] .... do what I could do to have Mr. La-camera" hired as the standby electrician. That Cart-wright expected to fulfill this commitment is borne outgraphically by Lacamera who testified that it wasCartwright, and not Paul, who told him on February 9to report for work to Paul.III. ANALYSIS AND DISCUSSIONThere are two distinct issues presented for resolution.Did the Union (Cartwright) cause, or attempt to cause,Miller's layoff from the Clinton job? If so, did such con-duct restrain or coerce Miller in violation of Section8(b)(l)(A) of the Act? Respondent argues for a noanswer to the first question and contends that, as amatter of law, its conduct, no matter how it is character-ized, did not contravene the Act.The record evidence, in my judgment, indisputably es-tablishes that Cartwright caused Paul to remove Millerfrom the Clinton job on February 9. We need not lookbeyond Cartwright's testimony for this conclusion. Hecommitted himself to Pezzullo to achieve that result, heurged Paul to follow his recommendation that Lacamerabe hired, and it was he not Paul who notified Lacamerathat he was hired. When coupled with Paul's ready ac-quiescence, the fact that Paul was satisfied with Miller'sjob performance, and that Lacamera was a total strangerto him, to deny that the Union "caused" Miller's remov-al from the job is to deny the plain meaning of thatword. These circumstances, together with the fact thatPaul was tied to the Union by a collective-bargainingagreement, and enjoyed cordial relations with the Unionwhich he no doubt desired to maintain, compel a findingthat Cartwright's recommendation amounted to morethan a bare, naked, inconsequential request. It was,rather, a direct instruction to Paul amounting to an effi-cacious request, satisfying the term "cause or attempt tocause" as used in the Act. San Jose Stereotypers' and Elec-trotypers' Union No. 120, etc. (Dow Jones & Company,Inc.), 175 NLRB 1066, fn. 3 (1969); American Bakery andConfectionery Workers International Union, AFL-CIO,Local 173 (Continental Baking Company, Inc.), 128NLRB 937 (1960).Furthermore, when union conduct adversely affectsemployment opportunities in this manner, it visits eco-nomic sanction upon an employee within the definition' There was a contention made at the hearing, renewed again in Re-spondent's brief. that Lacamera's unemployment status in part justifiedthe Union's actions Lacamera had worked for Joyce at Clinton untilabout February 4. Cartwright was asked if this fact motivated his recom-mendation to Paul His reply was. "To answer your question directly, nosir. If I had not had the very specific request from Pezzullo. I would nothave recommended Jack Lacamera." In light of this testimony, the oper-ation of the hiring hall run by the Union. as it might have applied in La-camera's case. was not litigated further, and Respondent's argument inthis respect is rejected as contrary to the esidenceof the words "restraint and coercion" as used in Section8(b)(1)(A). An economic pressure of this kind interdictsthe intendment of Section 8(b)(I)(A) both directly andderivatively when Section 8(b)(2) is involved.5We turn then to whether the Union's conduct meetsthe test of lawfulness, or runs afoul of Section 8(b)(1)(A),because it constituted an exercise of union power for anillegitimate purpose. It is now well recognized that aunion properly may affect an employee's status and that"when the circumstances do not involve an objective offurthering, requiring, or conditioning employment onunion membership as such, the illegality, if any, must befound in those actions by a union that infringe upon theemployment relationship which are arbitrary, invidious,or irrelevant to legitimate union interests." Ashley. Hick-ham-Uhr Co., 210 NLRB 32 (1974).It is this last criteria that is involved here. The touch-stone for resolving this question under Section 8(b)(1)(A)of the Act is whether or not the Union has dealt fairlywith the employee,6for there are countless situationswhen union action will leave an employee dissatisfied butwithout recourse to statutory relief. Ford Motor Co. v.Huffman, 345 U.S. 330 (1953). Respondent's reason forhaving Miller replaced by Lacamera was that it was sat-isfying not some union concern, but rather the legitimateconcerns of the construction manager.7Therefore,argues Respondent, inasmuch as Gilbane had a legitimatepurpose, i.e., to have the best man on the job, the Unionis cloaked with that same purpose.I do not agree with Respondent's argument. WhileGilbane may have been able to request Paul to hire La-camera, or even conditioned the award of the job toPaul on Lacamera's hire, without Gilbane having violat-ed the Act, Gilbane did not do so.8But the Union has astatutory duty to employees it represents which has nocounterpart in employer-employee relations, and thus aunion is subject to statutory obligations that simply areirrelevant to an employer.When a union deprives an employee it represents fromemployment opportunities, as Respondent did here, itmust justify that act by demonstrating that it was for thebenefit of the bargaining unit as a whole. Cf. Ohio ValleyCarpenters District Council, etc. (Cincinnati Fixtures. Inc.),226 NLRB 1032 (1976). Here, Respondent's justificationwas that it acted for the benefit of an employer, and onewhich was a total stranger to the bargaining unit at that.s The issue is discussed at length by the Trial Examiner in United Me-chanics' Union Local 150-F etc. (.4American Photocopy Equipment Compa-ny), 151 NLRB 386. 393-395 (1965)Miranda Fuel Company. Inc. 140 NLRB 181 (11962).The Union also asserts that because it acted merely as a conduit forGilbhane it bears no legal responsibility for Miller's removal Respondentcannot hide behind Gilbane's skirts in this matter It is precisely becauseof its role in causing Miller's replacement that it must bear whateverlegal consequences flow therefromI Why Gilbane did not directly inform Mercantine or Paul that itwanted Lacamera on the job is unanswered in the record, and need notbe answered to resolve the case. However, two possibilities seem appar-ent. Either Gilbane did not feel as strongly about having Lacamera onthe job as the evidence suggests, and it was Cartwright who was sponsor-ing his employment, or Gilbane believed that the ULnion had greaterpowers of persuasion than it had253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilbane hired no electricians and in fact had no contractwith the Union.9Moreover, Cartwright accepted without question Pez-zullo's assertion that Lacamera was the best man for thejob. He made no effort at all to determine if Miller'squalifications were as good, and this despite Paul's com-plete satisfaction with Miller. Such total reliance on anemployer's assertion to the detriment of a unit employeeis an abdication of the union's responsibility owed to theemployees. Newport News Shipbuilding & Dry Dock Com-pany, 236 NLRB 1470 (1978).When reduced to its essentials, Cartwright's actionswere the exercise by him of union power to satisfy thedesires of a contractor for whatever reason. That exer-cise of power had no basis in established union policy, inthe contract, or in any statutory provision. Nor has itbeen shown that such actions served any legitimate unionpurpose or that it advanced the interests of the unit ormembership as a whole. Accord: United States PostalService, 240 NLRB 1198 (1979). Accordingly, I concludethat the Union violated Section 8(b)(l)(A) when itcaused Paul, on February 9, to remove Miller as thestandby electrician. 'CONCL USIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. Arthur Paul, Jr., Electrical Contractor, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3. By causing the Employer to terminate James R.Miller's employment as the standby electrician at theExxon jobsite at Clinton, New Jersey, on February 9,1981, the Union breached its duty of fair representationin violation of Section 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.TlEm REMI DYHaving found that Respondent has breached its dutyof fair representation in violation of Section 8(b)(l)(A) ofthe Act I shall recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act. Because the record re-veals that Miller was transferred to a job that paid lessthan the standby position, the recommended Order shallprovide for reimbursement of hackpay to him. As it ap-pears that the standby position was temporary in naturethe backpay period shall run from the date on whichMiller was removed from that position until the date thatjob ended. Miller shall be made whole by payment to9 Ihis fact alone renders null Respondenlt's argument that its collec-tive-bargaining agremelnt sith Paul permitted its actions. The hiring hallprovisions of that agreement, ll icl I hare founld inapplicable in anyevent, provide for referral to the contract employer of an electrician withspecial skills. even if that electrician 'ould not lnormalfly be Ihe next onereferred, Xwhere a special request has been made t'aul of course made nosuch request, and Giilhanle. as noted. had no standing to invoke the con-tract. This "justification" strikes me as an afterthought.0 Because the General Counsel expressly declined to allege an 8(b)(2)\xiolation as \%ell. I make II,) inllding .is Io this provision of the Acthim of the loss of pay he suffered during that periodwith interest thereon. The amount due shall be computedin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977)."It also appears that, although the Union's conduct atissue in this case involved only one employee at one em-ployer, this was a fortuitous happenstance. The conduct,as conceded by the Union, was not directed solely atMiller, but grew out of the Union's misunderstanding ofthe nature of the duty of fair representation it owes toemployees generally. In light of this, and the fact thatthe Union, in failing to represent Miller, relied at least inpart upon its bylaws and upon the same collective-bar-gaining agreement it has with Paul as well as with a mul-tiemployer association, I shall not limit the recommendedOrder to employees of the Employer involved but shallrequire the Union to acknowledge its duty of fair repre-sentation to all the employees it represents.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' 2The Respondent, Local 262, International Brotherhoodof Electrical Workers, AFL-CIO, its officers, agents,and representatives, shall:1. Cease and desist from:(a) Failing in its duty to fairly represent employees byarbitrarily, and without lawful and legitimate reason,causing or attempting to cause employers to discharge,layoff, transfer, or otherwise discriminate against em-ployees.(b) Interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Actin any like or related manner.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make James R. Miller whole for any loss of earn-ings he may have suffered as a result of having causedhis removal from the standby electrician position, in themanner set forth in the section entitled "The Remedy."(b) Post in conspicuous places at its business offices,meeting halls, and all places where notices to memberscustomarily are posted copies of the attached noticemarked "Appendix." Copies of said notice, on forms pro-vided by the Regional Director for Region 22, afterbeing duly signed by an authorized representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.II See, generally, IPis Plumbing & Hearing Co.. 138 NLRB 716 (1962).t2 In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National L abor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted b) the Board andbecome its findings. cochlusions. and Order, and all objections theretoshall be deemed waived for all purposes254 LOCAL 262, IBEW(c) Sign and mail sufficient copies of said notice to theRegional Director for Region 22 for posting by the Em-ployer, if willing, at all locations where notices to its em-ployees customarily are posted.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.255